Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities: in line 1, it is suggested to replace the article “a” with --the-- in the claim term “a dual member drill string” to avoid a double inclusion issue.
Claim 17 is objected to because of the following informalities: in line 2, it is suggested to replace the article “an” with --the-- in the claim term “an independently rotatable inner member and outer member” to avoid a double inclusion issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the inner spindle assembly” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the metes and bounds are unclear between the “spindle” recited in claim 5 line 1 and the “the inner spindle assembly” recited in claim 11 in line 2. For examination purposes, examiner assumes that the “spindle” further comprises an “inner spindle assembly”.
Claim 14 recites the limitation “the inner spindle” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the metes and bounds are unclear between the “spindle” recited in claim 5 line 1 and the “the inner spindle” recited in claim 14 in line 2. For examination purposes, examiner assumes that the “spindle” further comprises an “inner spindle”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, and 9-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vos et al. US10711521.
Regarding independent claim 1, Vos discloses, in Figures 1-21, 
An apparatus (Vos; Fig. 1-21), comprising: an inner member (Vos; inner drill rod 116) disposed along a longitudinal axis; an outer member (Vos; Fig. 5; outer drill rod 14 that surrounds inner drill rod 116) at least partially surrounding the inner member and disposed about the longitudinal axis; an inner drive shaft (Vos; inner drill rod drive shaft assembly 510) coupled to a motor (Vos; inner drill rod drive motor 508 that drives inner drill rod drive shaft assembly 510 and inner drill rod 116 of drill rod assembly 106 and of dual drill string 102); a hollow sleeve (Vos; inner rod coupling 118) joined to the inner member and in sliding, torque-transmitting engagement with the inner drive shaft; and at least one pin (Vos; Fig. 11; two pins 129) disposed through the outer member and transverse to the longitudinal axis, configured to transmit axial force from the hollow sleeve to the outer member (Vos; Fig. 11).

Regarding claim 2, Vos discloses The apparatus of claim 1 wherein the at least one pin comprises two pins (Vos; Fig. 11; two pins 129).

Regarding claim 3, Vos discloses The apparatus of claim 1 wherein: the hollow sleeve (Vos; Fig. 12; inner rod coupling 118) has an inner surface defined by splines (Vos; the portion that engages with the torque-carrying section 121); and the inner drive shaft (Vos; inner drill rod drive shaft assembly 510 of inner drill rod 116 with torque-carrying section 121) has an outer surface defined by splines (Vos; torque-carrying section 121), complementary to the splines of the hollow sleeve (Vos; Fig. 12).

Regarding independent claim 5, Vos discloses, in Figures 1-21, 
A spindle (Vos; Fig. 1-21), comprising: an inner drive rod apparatus (Vos; the assembly of the inner drill rod drive shaft assembly 510 and the joints of inner drill rods 116) disposed about a longitudinal axis, comprising: a drive shaft (Vos; inner drill rod drive shaft assembly 510); an inner drive rod (Vos; one joint of inner drill rod 116 of drill rod assembly 106), configured for connection to an inner member (Vos; another joint of inner drill rod 116 of drill rod assembly 106) of a dual-member drill string (Vos; dual drill string 102); and a hollow sleeve (Vos; inner rod coupling 118 with two distal ends and an internal surface), having a first end (Vos; the downhole distal end of inner rod coupling 118), a second end (Vos; the uphole distal end of inner rod coupling 118), and an internal surface (Vos; the internal surface of hollow inner rod coupling 118), wherein the hollow sleeve is slidingly supported and rotationally coupled to the drive shaft at the internal surface of the sleeve and joined to the drive rod at the first end of the sleeve (Vos; Fig. 9); a hollow outer member (Vos; Fig. 5; outer drill rod 14 that surrounds inner drill rod 116) at least partially disposed about the inner drive rod apparatus, the outer member being independently rotatable relative to the inner drive rod apparatus (Vos; separate dedicated motors that include an outer drive motor 506 and an inner drive motor 508 provide independent relative rotation of the outer member and the inner drive rod apparatus); and at least one stop member (Vos; Fig. 5; the uphole-facing shoulder that is closest to the inner rod coupling 118 at the uphole end) supported by the outer member, configured to engage with the second end of the hollow sleeve (Vos; Fig. 5).

Regarding claim 6, Vos discloses The spindle of claim 5 in which the at least one stop member comprises two dowel pins disposed through the outer hollow member (Vos; Fig. 11; two pins 129).

Regarding claim 9, Vos discloses The spindle of claim 5 in which the hollow sleeve is joined to the inner drive rod by a weld (Vos; col. 18:62 “weld”).

Regarding claim 10, Vos discloses The spindle of claim 5 further comprising a collar, in which the collar is attached to the inner drive rod and configured for connection to a pin end of an inner member of the drill string (Vos; Fig. 5; flow collar 119 connected to pin end of inner drill rod 116).

Regarding claim 11, Vos discloses The spindle of claim 5 in which the at least one stop member is transverse to the longitudinal axis of the inner spindle assembly (Vos; Fig. 5; the uphole-facing shoulder that is closest to the inner rod coupling 118 at the uphole end).

Regarding independent claim 12, Vos discloses the invention substantially the same as described above in reference to independent claim 5, and
A drilling machine (Vos; Fig. 1-21; drilling machine 104), comprising: a gearbox (Vos; gearbox 124) comprising: a first motor (Vos; outer drive motor 506); a first output gear (Vos; gear 516) rotationally driven by the first motor; a second motor (Vos; inner drive motor 508); and a second output gear (Vos; the corresponding gear for inner drive motor 508) rotationally driven by the second motor; and the spindle of claim 5 (Vos discloses the invention substantially the same as described above in reference to independent claim 5); wherein the hollow outer member (Vos; Fig. 5; outer drill rod 14 that surrounds inner drill rod 116) is rotationally driven by the first output gear; and wherein the drive shaft (Vos; inner drill rod drive shaft assembly 510) of the inner drive rod apparatus is rotationally driven by the second output gear (Vos; col. 26:22-26 operation of the gearbox 124 for the outer/inner motors 506/508).

Regarding claim 13, Vos discloses The drilling machine of claim 12 wherein: the hollow sleeve defines a limit position (Vos; Fig. 5; the uphole-facing shoulder that is closest to the inner rod coupling 118 at the uphole end), wherein the hollow sleeve contacts the stop member in the limit position (Vos; Fig. 5; the uphole-facing shoulder that is closest to the inner rod coupling 118 at the uphole end); and wherein the stop member is configured to transfer axial force from the hollow sleeve to the outer member when the hollow sleeve is in the limit position (Vos; Fig. 5; the uphole-facing shoulder that is closest to the inner rod coupling 118 at the uphole end).

Regarding claim 14, Vos discloses The spindle of claim 5 in which: the drive shaft of the inner spindle comprises an outer surface defined by a plurality of torque-transmitting features (Vos; torque-carrying section 121); and the inner surface of the hollow sleeve is defined by a plurality of features complementary to the torque-transmitting features of the drive shaft (Vos; the portion that engages with the torque-carrying section 121).

Regarding claim 15, Vos discloses The spindle of claim 14 in which the torque-transmitting features are splines (Vos; splined torque-carrying section 121).

Allowable Subject Matter
Claim(s) 4 and 7-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 are allowed.
Regarding independent claim 16 and its corresponding dependent claims, the following is a statement of reasons for the indication of allowable subject matter: In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious the claimed configurations of the dual-member drill string, the gearbox, the inner member, the outer member, the inner assembly, the drive shaft, the drive rod, the hollow sleeve, the outer assembly, the cavity, the stop member, and the effective inner diameter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Langenfeld et al. US10851588 teaches a dual rod directional drilling system with a pair of pins 129.
Slaughter et al. US20190226283 teaches a dual-member pipe assembly with fasteners 70 that secure collar 30 to inner member 28 (Slaughter; Fig. 7; fasteners 70).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	11/29/22